151 S.E.2d 5 (1966)
268 N.C. 527
CLARK'S GREENVILLE, INC., a corporation
v.
S. Eugene WEST, Mayor of the City of Greenville, North Carolina, and J. E. Clements, Ralph Brlmley, John Howard and Percy Cox, Members of the City Council for the City of Greenville, North Carolina, and H. F. Lawson, Chief of Police of the City of Greenville, North Carolina.
No. 124.
Supreme Court of North Carolina.
November 23, 1966.
*7 Thomas J. White and John R. Hooten, Kinston, for plaintiff.
David E. Reid, Jr., James, Speight, Watson & Brewer, Gaylord & Singleton, Greenville, for defendants.
SHARP, Justice.
The Greenville Sunday ordinance in question is, in all material aspects, a verbatim copy of the Winston-Salem Sunday ordinance which withstood attack upon its constitutionality in Charles Stores Co. v. Tucker, 263 N.C. 710, 140 S.E.2d 370. (In that opinion, the provisions of the Winston-Salem ordinance are quoted and summarized at pages 711-713, 140 S.E.2d 371-372.) Plaintiff concedes that a municipality has the power to enact Sunday observance laws and that the Greenville ordinance is substantially similar to the Winston-Salem ordinance, which this Court has held to be valid. It contends, however that the motives which prompted Greenville's City Council to enact its Sunday ordinance invalidate it; that the Council's purpose was a private one, to prevent plaintiff from keeping its store open on Sunday and thus benefit those merchants who wished to remain closed on that day; and that the ordinance's preamble was a calculated misrepresentation.
The question presented, therefore, is whether the court may inquire into the motives which prompted a municipal legislative *8 body to enact an ordinance valid on its face. The answer is NO.
"[T]he courts are not at liberty to question the motives of a co-ordinate branch of the government. Indeed, unless the law itself declares the intent with which it was passed, it is the duty of the courts to enforce it as they find it enacted, assuming that of several conceivable motives the lawful one only operated to cause its enactment." State v. Womble, 112 N.C. 862, 867, 17 S.E. 491, 492, 19 L.R.A. 827.
Accord, Lowery v. Board of Graded School Trustees, 140 N.C. 33, 52 S.E. 267; Kornegay v. City of Goldsboro, 180 N.C. 441, 105 S.E. 187. The rule is well stated in 16 Am.Jur.2d, Constitutional Law § 169 (1964):
"One of the doctrines definitely established in the law is that if a statute appears on its face to be constitutional and valid, the court cannot inquire into the motives of the legislature. Thus, the motives which impel the legislature or any component part or member of it to enact a law cannot be made a subject of judicial inquiry for the purpose of invalidating or preventing the full operation of the law, even though fraud, bribery, and corruption are alleged; the courts cannot declare a statute void in consequence of alleged improper motives which influenced certain members of the legislature that passed the law. Questions as to legislative motivations are for the electorate to consider, not the courts." Id. at 384-5.
Accord, 16 C.J.S. Constitutional Law § 154, p. 809 (1956); 62 C.J.S. Muncipal Corporations §§ 200, 201 (1949); Annot., Validity of municipal ordinances affected by motives of members of council which adopted it, 32 A.L.R. 1517 (1924); 53 A.L. R. 942 (1928). A valid ordinance, albeit inspired by bad motives, may prove beneficial, while a bad and invalid one is sometimes passed with the best of intentions. "Hence it is well settled that evidence aliunde is inadmissible to assail the motive which induced the enactment of an ordinance for the purpose of determining its validity." 37 Am.Jur., Municipal Corporations § 182, p. 820 (1941).
When the validity of a municipal ordinance is assailed, the only question for the courts is whether the legislative body had the power to enact the ordinance. State v. Revis, 193 N.C. 192, 136 S.E. 346, 50 A.L.R. 98. It is often said that matters of local concern are and should be left largely to the judgment and discretion of a town government and that the courts will not interfere with their acts "unless they are manifestly unreasonable and oppressive." State v. Stowe, 190 N.C. 79, 81, 128 S.E. 481, 482, 40 A.L.R. 559; Rosenthal v. City of Goldsboro, 149 N.C. 128, 62 S.E. 905, 20 L.R.A.,N.S. 809; Brodnax v. Groom, 64 N.C. 244. This is merely another way of saying that no legislative body can exceed its delegated or constitutional authority. As long as it does not exceed its powers, the courts are not concerned with the motives, wisdom, or expediency which prompt its actions. These are not questions for the court but for the legislative branch of the government. State v. Warren, 252 N.C. 690, 114 S.E.2d 660; Ferguson v. Riddle, 233 N.C. 54, 62 S.E.2d 525; State v. Harris, 216 N.C. 746, 6 S.E.2d 854, 128 A.L.R. 658. "If that body is wrong, it will be influenced by their (sic) constituents to repeal or modify the ordinance." State v. Rice, 158 N.C. 635, 639, 74 S.E. 582, 583, 39 L.R.A., N.S., 266. As Pearson, C.J., said in Brodnax v. Groom, supra 64 N.C. at 250:
"For the exercise of powers conferred by the Constitution, the people must rely on the honesty of the members of the General Assembly and of the persons elected to fill places of trust in the several counties.
"This Court has no power, and is not capable if it had the power, of controlling the exercise of power conferred by the *9 Constitution upon the legislative department of the government or upon the county authorities."
In enacting its Sunday ordinance, the City Council of Greenville acted within its authority; its act, therefore, is free from judicial interference. State v. Revis, supra. Any other rule would permit any displeased or disgruntled citizen to question the validity of any legislative enactment merely by alleging bad faith and conspiracy on the part of the body which passed it. Orderly government could not survive such license.
Plaintiff's contention that Judge Bundy, the resident judge of the district, had no jurisdiction to dissolve the injunction is without merit. Having sustained the demurrer and dismissed the action, it followed that the injunction should have been dissolved.
Affirmed.